Thiele, J.
(dissenting): I cannot concur with the court’s disposition of this appeal.
The original answer of the Sullivans alleged no contract for services, but that the mortgage in question had been given to them by James Dwyer in his lifetime in appreciation of services previously rendered in connection with decedent’s real estate, and there was testimony of Sullivan’s son tending to show an understanding that the noté and mortgage were not to be paid. Apparently anticipating that there would be a failure to prove delivery, during the course of the trial the Sullivans amended their answer to allege a contract that for the performance of the services the mortgage should not be enforced against them. Notwithstanding this claim, it was undisputed by the Sullivans that they paid interest on this mortgage during the lifetime of Mr. Dwyer as well as one payment of interest after his death. Mr. Dwyer died January 9, 1932, and shortly thereafter his will was admitted and an executor appointed. On March 25 Sullivan wrote the executor’s attorneys, sending them an insurance policy on the mortgaged premises, and saying he would see them shortly regarding payment of interest. In August of the same year he again wrote the attorneys, advising that the property securing the loan was worth about half of its amount, and offering to pay $800 in settlement.
This evidence, considered in connection with the fact that the mortgage was made in April, 1928, that on October 10, 1928, James Dwyer executed a power of attorney to his nephew James E. Dwyer, to look after his real estate, who did so, and that the services claimed to have been performed by the Sullivans were substantially all performed before the mortgage was given, leads me to the conclusion that there was no clear and satisfactory proof of Sullivan’s contention that he was to render services for which he should receive the mortgage. If he did perform any service for which he ought to be compensated, its value should have been determined by allowance in the probate court.
Harvey, J., concurs in this dissent.